DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Claims 1-20 are pending. Claims 1-20 are rejected. 

Domestic Benefit
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The present application claims benefit to prior filed application numbers 14/278968 and 14/794589. 
The disclosure of the prior-filed application, Application No. 14/278968, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Application No. 14/278968 does not disclose positioning a high fat feed block in an area of a pasture accessible to a ruminant, a ruminant ingesting the feed block in response to positioning of the block in a pasture, and a ruminant ingesting an amount of the feed block sufficient to improve performance. 
Application No. 14/794589 supports the presently claimed subject matter. 


Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 11 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “the main source of feed comprises roughage”. Claim 11 depends from claim 1. Neither claim establishes a main source of feed. The limitation that “the main source of feed comprises roughage” lacks antecedent basis. It is not clear how a composition of “the main source of feed” defines the steps of feeding an animal a feed block as recited in claim 1. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1-11, 15, 16, and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Skoch et al., Re 31,763; in view of Weakley et al., US 2010/0330251 A1; and one or more of Ranch-O-Lyx 22% AN Hi Fat Conditioning Tub w/Availa (hereinafter “Ranch-O-Lyx”); and/or Freemantle, US 2012/0114829 A1; and/or Bachmeier, US 2003/0104112 A1. 
Regarding claims 1 and 5: Skoch discloses a method of making an animal feed block for consumption by ruminates (abstract). Skoch discloses the feed block provides energy ingredients to an animal (col. 1, ln. 58-59). Skoch discloses the feed block comprises 5-30% of a fat source (col. 2, Table, ln. 43). Skoch discloses the fat source can be a variety of forms (col. 2, ln. 1-2). Skoch discloses the fat source can be vegetable fats and oils, soybean oil, fish oil, beef fat, and tallow (col. 3, ln. 35-39).
Skoch does not disclose high fat pellets. 
Weakley is drawn to high fat feed particles (abstract). Weakley discloses animal particles may be pellets (para 0003). Weakley discloses the pellets (feed particles) can be fed to ruminants (cattle, cows, deer, para 0015). Weakley discloses the fats including beef tallow, soybean, vegetable oils, and fish oil (para 0027). Weakley discloses the pellets (feed particles) lead to enhanced energy intake by the livestock (para 0012). 
It would have been obvious to one having ordinary skill in the art at the time of invention to include the pellets (feed particles), as taught in Weakley, as a fat source, as taught in Skoch, to obtain a high fat feed block comprising high fat pellets. One of ordinary skill in the art at the time the invention was filed would have been motivated to include the high fat pellets (feed particles) because they lead to enhanced energy intake by the livestock (Weakley, para 0012).
With respect to the phrase that the “majority of the total fat content provided by the high fat pellets” (claim 1) and “the high fat pellets are present in the high fat feed block at about 5 wt% to about 20 wt% of the high fat feed block” (claim 5): Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are 
Skoch discloses the feed block comprises 5-30% of a fat source (col. 2, Table, ln. 43). Skoch in combination with Weakley suggests pellets as a fat source. The concentration of fat pellets and fat content provided by the pellets (i.e., majority of the total fat content) represents a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Skoch discloses the blocks are placed in a field (col. 6, ln. 1). Skoch discloses ruminants consume the blocks (fed to young heifers, col. 6, ln. 4-5). Skoch discloses the consumption improves performance (gained weight, col. 6, ln. 17-18). 
Skoch does not disclose the blocks were placed in a pasture accessible to the ruminant. 
Ranch-O-Lyx discloses positioning a high fat feed block (molasses-based supplement tub with 10% fat) in an area of a pasture accessible to the ruminant (“If consumption is low, increase the number of tubs per pasture and place containers near loafing areas and water source. Consumption can be regulated by increasing or decreasing the number of containers available to livestock. If consumption is high, decrease the number of tubs per pasture and spread containers out over a wider area”). Ranch-O-Lyx discloses feeding on a pasture to improve performance (body condition, 1st para). 
Freemantle discloses feed blocks are also able to be distributed in a pasture or paddock with relative ease, either manually or via an automated device (para 0002). Freemantle discloses feed block can be used as animal feed supplements (para 0003).

It would have been obvious to one having ordinary skill in the art at the time of invention to substitute the undisclosed location of providing the feed block to the ruminants, as taught in Skoch, with in an area accessible to the animal (pasture or paddock), as suggested in Ranch-O-Lyx and/or Freemantle and/or Bachmeier. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of providing a feed block to ruminant in a pasture or paddock. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. Furthermore, it is a matter of common sense for one having ordinary skill in the art at the time of invention to make a feed block that is intended for consumption by a ruminant (Skoch, abstract) accessible to said ruminant – else the ruminant could not consume said feed block. 
Regarding claim 2: Weakley discloses fat content of at least about 45% (para 0005). Overlapping ranges establish prima facie obviousness. MPEP 2144.05. 
Regarding claim 3: Weakley discloses the melting point of the fat is above 110° F (para 0031). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 4: Weakley discloses the high melting point fat is disposed substantially at the surface of the pellets and encapsulates the pellets (para 0026). 
Regarding claim 6: Skoch discloses magnesium oxide (col. 2, ln. 44, table). 
Regarding claim 7: Skoch discloses a sugar containing component (molasses) present in a range of 18-74% (col. 2, ln. 44, table). Since the range in Skoch includes greater than 50%, Skoch suggests the sugar-containing component (molasses) can be present in the high fat feed block at a higher percentage on a dry matter basis than any other component of the high fat feed block.
Regarding claim 8: Skoch discloses oils (col. 3, ln. 37-38). Oils are lipids that are liquid at room temperature. Room temperature is less than 50°C. Therefore, Skoch discloses fat having a melting temperature of less than 50°C.
Regarding claim 9: Skoch discloses a supplement (col. 1, ln. 11-12). 

Regarding claim 11: Skoch discloses roughage (hay and silage, col. 6, ln. 3-4). 
Regarding claim 15: Skoch discloses medicament (col. 2, ln. 53-54). 
Regarding claim 16: Skoch discloses providing “blocks” (col. 6, ln. 3). Skoch discloses the blocks are palatable and serves as an effective nutrient source and carrier for medicaments (col. 6, ln. 19-22). Ranch-O-Lyx discloses putting out one tub at a time (p. 1, last para). 
Skoch does not disclose providing a second feed block after the animal ingests the first block. 
However, it would have been obvious to one having ordinary skill in the art at the time of invention to provide a second feed block after the animal ingests the first block because it has been held that repeating known steps to obtain a desired result is not inventive. Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1330-31; 92 USPQ2d 1849 (Fed. Cir. 2009) (finding obvious a claimed invention that required performance of three steps known in the prior art, followed by repetition of those steps until a desired result was obtained). One having ordinary skill in the art would be motivated to provide additional block after consumption of the first block to continue to provide a palatable and effective nutrient source and carrier for medicaments (Skoch, col. 6, ln. 19-22). 
Regarding claim 18: Freemantle discloses feed blocks are also able to be distributed in confined pen (paddock, para 0002).
Regarding claim 19: While Skoch does not expressly disclose the ingestion of the high fat feed block improves body condition score, one having ordinary skill in the art at the time of invention would expect the ingestion to achieve the property of improved body condition score for the following reasons. First, the prior art discloses providing ruminants the claimed composition, i.e., a feed block having the recited fat content and the recited fat pellets. The prior art discloses ruminants consume said feed block and gain weight (Skoch, col. 6, ln. 17-18). The prior art discloses high fat pellets enhances animal energy intake (Weakley, para 0012; 0020). Additionally, Ranch-O-Lyx discloses feeding on a pasture to improve performance (body condition, 1st para). As such, 
Regarding claim 20: Skoch discloses the block can include grains and soybean meal (col. 2, ln. 49-50). 

Claims 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Skoch et al., Re 31,763; in view of Weakley et al., US 2010/0330251 A1; and one or more of Ranch-O-Lyx 22% AN Hi Fat Conditioning Tub w/Availa (hereinafter “Ranch-O-Lyx”); and/or Freemantle, US 2012/0114829 A1; and/or Bachmeier, US 2003/0104112 A1; as applied to claims 1-11, 15, 16, and 18-20 above, and in further view of DeSantis, US 4,016,296 A.
Skoch in view of Weakley and one or more of Ranch-O-Lyx, Freemantle, and Bachmeier is relied on as above. 
Skoch discloses the goal of forming a hard block (col. 1, ln. 57-58). Skoch discloses the feed block contains molasses, clay, and fat (col. 2, Table). Skoch discloses the feed block can contain minerals (col. 2, ln. 8). 
Skoch in view of Weakley and one or more of Ranch-O-Lyx, Freemantle, and Bachmeier does not disclose about 1 to 3.5 % calcium chloride.
DeSantis is drawn to animal feed blocks (abstract). 
DeSantis discloses the block comprises molasses, clay, fat, and water binding agent (col. 1, ln. 30-34). DeSantis discloses the feed block the water binding agent can be calcium chloride (col. 2, ln. 8-9) present in a range of about 0.2-3% (col. 2, ln. 10-11). DeSantis the composition sets to a hard block (col. 1, ln. 46-47). 
It would have been obvious to one of ordinary skill in the art at the time of invention to provide about 0.2-3% by weight calcium chloride, as taught in DeSantis, in the feed block, as taught in Skoch, to obtain a method of feeding ruminant with a feed block that comprises about 0.2-3% by weight calcium chloride. One of ordinary skill in the art would have been motivated to use the calcium chloride to bind water and form a hard block (DeSantis, col. 1, ln. 46-47). 

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Skoch et al., Re 31,763; in view of Weakley et al., US 2010/0330251 A1; and one or more of Ranch-O-Lyx 22% AN Hi Fat Conditioning Tub w/Availa (hereinafter “Ranch-O-Lyx”); and/or Freemantle, US 2012/0114829 A1; and/or Bachmeier, US 2003/0104112 A1; as applied to claims 1-11, 15, 16, and 18-20 above, and in further view of RangeLand 30-13 Tub. 
Skoch in view of Weakley and one or more of Ranch-O-Lyx, Freemantle, and Bachmeier is relied on as above. 
Skoch discloses the block may include minerals (col. 2, ln. 53-54). The combination of Skoch and Weakley suggest a block comprising a high fat pellet. As such, each block can be considered both a mineral block and a high fat block. Skoch discloses providing “blocks” (col. 6, ln. 3). 
Skoch does not expressly disclose providing a plurality of blocks simultaneously. 
RangeLand 30-13 Tub is drawn to tubs that are a free choice supplement. RangeLand 30-13 Tub discloses feeding at least 2 tubs per pasture to ensure adequate intake by younger, timid animals (p. 1, col. 2, FEEDING DIRECTIONS). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to provide feed blocks, as taught in Skoch in view of Weakley and one or more of Ranch-O-Lyx, Freemantle, and Bachmeier, wherein at least 2 tubs per pasture are provided, as taught in RangeLand 30-13 Tub, to obtain a method of feeding an animal wherein at least 2 tubs per pasture are provided. One of ordinary skill in the art at the time the invention was filed would have been motivated to provide at least 2 tubs per pasture to ensure adequate intake by younger, timid animals (RangeLand 30-13 Tub, p. 1, col. 2, FEEDING DIRECTIONS). As discussed above, each individual tub is encompassed within the breadth of the recited “mineral block” and “high fat feed block”. As such, providing at least two blocks represents providing a mineral block concurrently with providing the high fat feed block.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 9,936,720 B2
Claims 1-3, 5, 7-9, 16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,936,720 B2 in view of Ranch-O-Lyx 22% AN Hi Fat Conditioning Tub w/Availa (hereinafter “Ranch-O-Lyx”); and/or Freemantle, US 2012/0114829 A1; and/or Bachmeier, US 2003/0104112 A1. 
Regarding claim 1: ‘720 claims forming a high fat feed block high fat pellets with the pourable composition at the elevated temperature to form a pourable admixture containing about 5 wt % to about 20 wt % high fat pellets, the high fat pellets having a total fat content of at least 40 wt % based on pellet weight and comprising at least one high melting point fat, the high melting point fat having a melt temperature of greater than 60.degree. C. (140.degree. F.) such that high fat pellets do not melt or blend with the pourable composition and remain discrete in the pourable admixture, wherein the 
‘720 does not claim the block is placed in a pasture. 
Ranch-O-Lyx discloses positioning a high fat feed block (molasses-based supplement tub with 10% fat) in an area of a pasture accessible to the ruminant (“If consumption is low, increase the number of tubs per pasture and place containers near loafing areas and water source. Consumption can be regulated by increasing or decreasing the number of containers available to livestock. If consumption is high, decrease the number of tubs per pasture and spread containers out over a wider area”). Ranch-O-Lyx discloses feeding on a pasture to improve performance (body condition, 1st para). 
Freemantle discloses feed blocks are also able to be distributed in a pasture or paddock with relative ease, either manually or via an automated device (para 0002). Freemantle discloses feed block can be used as animal feed supplements (para 0003).
Bachmeier discloses feed blocks are offered as free-choice to cattle in a pasture (para 0028). 
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute an unclaimed use, per ‘720, that is providing the block in a location that is a pasture, as suggested in Ranch-O-Lyx and/or Freemantle and/or Bachmeier. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of providing a feed block to ruminant in a pasture. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. Furthermore, it is a matter of common sense for one having ordinary skill in the art at the time of invention to make a feed block that is accessible to an animal – else the animal could not consume said feed block.
Regarding claim 2: ‘720 claims greater than 40% fat (claim 1). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.

Regarding claim 5: ‘720 claims high fat pellets are present in the high fat feed block at about 5 wt% to about 20 wt% of the high fat feed block (claim 1). 
Regarding claim 7: ‘720 claims sugar containing component (claim 1). Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, claiming the amount of sugar component represents carrying forward of an original conception involving only change of proportions. As such, it is not such an invention as will sustain a patent. 
Regarding claim 8: ‘720 claims the blendable composition is pourable at 57°C (claim 1) and 50°C (claim 2). The discussion of MPEP 2144.05 II applies here as above. In the present case, the melting temperature of the blendable fat represents carrying forward of an original conception involving only change of proportions. As such, it is not such an invention as will sustain a patent. 
Regarding claim 9: ‘720 claims a high fat feed block (claims 1-10). A feed block is known to be a supplemental feed.
Regarding claim 16: ‘720 claims does not claim providing a second feed block after the animal ingests the first block. However, it would have been obvious to one having ordinary skill in the art at the time of invention to provide a second feed block after the animal ingests the first block because it has been held that repeating known steps to obtain a desired result is not inventive. Perfect Web Techs., Inc. v. InfoUSA, 
Regarding claim 18: Freemantle discloses feed blocks are also able to be distributed in confined pen (paddock, para 0002).
Regarding claim 19: ‘720 does not expressly claim the ingestion of the high fat feed block improves body condition score, one having ordinary skill in the art at the time of invention would expect the ingestion to achieve the property of improved body condition score for the following reasons. First, the prior art discloses providing ruminants the claimed composition, i.e., a feed block having the recited fat content and the recited fat pellets. Additionally, Ranch-O-Lyx discloses feeding on a pasture to improve performance (body condition, 1st para). As such, improved body condition score is a property that naturally flows from the teaching of the prior art.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,936,720 B2 in view of Ranch-O-Lyx 22% AN Hi Fat Conditioning Tub w/Availa (hereinafter “Ranch-O-Lyx”); and/or Freemantle, US 2012/0114829 A1; and/or Bachmeier, US 2003/0104112 A1; as applied to claims 1-3, 5, 7-9, 16, 18, and 19 above and in further view of Weakley et al., US 2010/0330251 A1.
‘720 does not claim the high melting point fat is disposed substantially at the surface of the pellets.
Weakley is drawn to high fat feed particles (abstract). Weakley discloses animal particles may be pellets (para 0003). Weakley discloses the pellets (feed particles) can be fed to ruminants (cattle, cows, deer, para 0015). Weakley discloses the fats including beef tallow, soybean, vegetable oils, and fish oil (para 0027). Weakley discloses the pellets (feed particles) lead to enhanced energy intake by the livestock (para 0012). Weakley discloses the high melting point fat is disposed substantially at the surface of the pellets and encapsulates the pellets (para 0026).
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute the pellets (feed particles), as taught in Weakley, as the pellets, .

Claims 6, 10, 11, 15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,936,720 B2 in view of Ranch-O-Lyx 22% AN Hi Fat Conditioning Tub w/Availa (hereinafter “Ranch-O-Lyx”); and/or Freemantle, US 2012/0114829 A1; and/or Bachmeier, US 2003/0104112 A1; as applied to claims 1-3, 5, 7-9, 16, 18, and 19 above and in further view of Skoch et al., Re 31,763.
‘720 does not claim magnesium oxide.
Skoch discloses a method of making an animal feed block for consumption by ruminates (abstract). Skoch discloses the feed block provides energy ingredients to an animal (col. 1, ln. 58-59). Skoch discloses magnesium oxide (col. 2, ln. 44, table) present to facilitate the formation of a hard feed block (col. 3, ln. 46-47). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include magnesium oxide in a feed block, as taught in Skoch, in the method of making feed block, as claimed in ‘720, to obtain a method of feeding an animal wherein magnesium oxide is added in the step of making the block. One of ordinary skill in the art at the time the invention was filed would have been motivated to include magnesium oxide to facilitate the formation of a hard feed block (col. 3, ln. 46-47).
Regarding claim 10: Skoch discloses feed in addition to the block (col. 6, ln. 3-4). Skoch discloses more hay and more silage than block (col. 6, Table).

Regarding claim 15: Skoch discloses medicament (col. 2, ln. 53-54).
Regarding claim 20: Skoch discloses the block can include grains and soybean meal (col. 2, ln. 49-50).

Claims 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,936,720 B2 in view of Ranch-O-Lyx 22% AN Hi Fat Conditioning Tub w/Availa (hereinafter “Ranch-O-Lyx”); and/or Freemantle, US 2012/0114829 A1; and/or Bachmeier, US 2003/0104112 A1; as applied to claims 1-3, 5, 7-9, 16, 18, and 19 above and in further view of DeSantis, US 4,016,296 A.
‘720 does not claim about 1 to 3.5 % calcium chloride.
DeSantis is drawn to animal feed blocks (abstract). DeSantis discloses the block comprises molasses, clay, fat, and water binding agent (col. 1, ln. 30-34). DeSantis discloses the feed block the water binding agent can be calcium chloride (col. 2, ln. 8-9) present in a range of about 0.2-3% (col. 2, ln. 10-11). DeSantis the composition sets to a hard block (col. 1, ln. 46-47). 
It would have been obvious to one of ordinary skill in the art at the time of invention to provide about 0.2-3% by weight calcium chloride, as taught in DeSantis, in the feed block, as claimed in ‘720, to obtain a method of feeding ruminant with a feed block that comprises about 0.2-3% by weight calcium chloride. One of ordinary skill in the art would have been motivated to use the calcium chloride to bind water and form a hard block (DeSantis, col. 1, ln. 46-47). 

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,936,720 B2 in view of Ranch-O-Lyx 22% AN Hi Fat Conditioning Tub w/Availa (hereinafter “Ranch-O-Lyx”); and/or Freemantle, US 2012/0114829 A1; and/or Bachmeier, US 2003/0104112 A1; as applied to claims 1-3, 5, 7-9, 16, 18, and 19 above and in further view of RangeLand 30-13 Tub. 
‘720 does not claim providing a plurality of blocks simultaneously. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to provide feed blocks, as taught in ‘720 in view of Ranch-O-Lyx, Freemantle, and Bachmeier, wherein at least 2 tubs per pasture are provided, as taught in RangeLand 30-13 Tub, to obtain a method of feeding an animal wherein at least 2 tubs per pasture are provided. One of ordinary skill in the art at the time the invention was filed would have been motivated to provide at least 2 tubs per pasture to ensure adequate intake by younger, timid animals (RangeLand 30-13 Tub, p. 1, col. 2, FEEDING DIRECTIONS). As discussed above, each individual tub is encompassed within the breadth of the recited “mineral block” and “high fat feed block”. As such, providing at least two blocks represents providing a mineral block concurrently with providing the high fat feed block.

U.S. Patent No. 10,588,333 B2
Claims 1-3, 5-9, 16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,588,333 B2 in view of Ranch-O-Lyx 22% AN Hi Fat Conditioning Tub w/Availa (hereinafter “Ranch-O-Lyx”); and/or Freemantle, US 2012/0114829 A1; and/or Bachmeier, US 2003/0104112 A1.
Regarding claim 1: ‘333 claims forming a high fat feed block high fat pellets with the pourable composition at the elevated temperature to form a pourable admixture containing about 5 wt % to about 20 wt % high fat pellets, and comprising at least one high melting point fat, the high melting point fat having a melt temperature of greater than 60.degree. C. (140.degree. F.) such that high fat pellets do not melt or blend with the pourable composition and remain discrete in the pourable admixture, wherein the total fat content of the pourable admixture is about 7 wt % to 33 wt %; pouring the pourable admixture into a container; and allowing the pourable admixture to harden into a feed block (claim 1). ‘333 claims 7-33% total fat (claim 1). ‘333 claims the blendable 
‘720 does not claim the block is placed in a pasture. 
Ranch-O-Lyx discloses positioning a high fat feed block (molasses-based supplement tub with 10% fat) in an area of a pasture accessible to the ruminant (“If consumption is low, increase the number of tubs per pasture and place containers near loafing areas and water source. Consumption can be regulated by increasing or decreasing the number of containers available to livestock. If consumption is high, decrease the number of tubs per pasture and spread containers out over a wider area”). Ranch-O-Lyx discloses feeding on a pasture to improve performance (body condition, 1st para). 
Freemantle discloses feed blocks are also able to be distributed in a pasture or paddock with relative ease, either manually or via an automated device (para 0002). Freemantle discloses feed block can be used as animal feed supplements (para 0003).
Bachmeier discloses feed blocks are offered as free-choice to cattle in a pasture (para 0028). 
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute an unclaimed use, per ‘333, that is providing the block in a location that is a pasture, as suggested in Ranch-O-Lyx and/or Freemantle and/or Bachmeier. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of providing a feed block to ruminant in a pasture. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. Furthermore, it is a matter of common sense for one having ordinary skill in the art at the time of invention to make a feed block that is accessible to an animal – else the animal could not consume said feed block.
Regarding claim 2: Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive 
Regarding claim 3: ‘333 claims high fat pellets having a melt temperature of greater than 60 °C (claim 1).
Regarding claim 5: ‘333 claims about 5 wt % to about 20 wt % high fat pellets (claim 21). 
Regarding claim 6: ‘333 claims magnesium oxide, calcium oxide, calcium hydroxide, and ionic salts of magnesium or calcium (claim 5). 
Regarding claim 7: ‘333 claims sugar-containing component (claim 1). The discussion of MPEP 2144.05 II applies here as above. In the present case, the relative sugar concentration represents a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
Regarding claim 8: ‘333 claims the blendable fat has a melting point ranging from about 20 to about 35 °C (claim 6). 
Regarding claim 9: ‘333 claims a high fat feed block (claims 1-21). A feed block is known to be a supplemental feed.
Regarding claim 16: ‘333 does not claim providing a second feed block after the animal ingests the first block. However, it would have been obvious to one having ordinary skill in the art at the time of invention to provide a second feed block after the animal ingests the first block because it has been held that repeating known steps to 
Regarding claim 18: Freemantle discloses feed blocks are also able to be distributed in confined pen (paddock, para 0002).
Regarding claim 19: ‘333 does not expressly claim the ingestion of the high fat feed block improves body condition score, one having ordinary skill in the art at the time of invention would expect the ingestion to achieve the property of improved body condition score for the following reasons. First, the prior art discloses providing ruminants the claimed composition, i.e., a feed block having the recited fat content and the recited fat pellets. Additionally, Ranch-O-Lyx discloses feeding on a pasture to improve performance (body condition, 1st para). As such, improved body condition score is a property that naturally flows from the teaching of the prior art.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,588,333 B2 in view of Ranch-O-Lyx 22% AN Hi Fat Conditioning Tub w/Availa (hereinafter “Ranch-O-Lyx”); and/or Freemantle, US 2012/0114829 A1; and/or Bachmeier, US 2003/0104112 A1; as applied to claims s 1-3, 5-9, 16, 18, and 19 above, and in further view of Weakley et al., US 2010/0330251 A1.
‘333 does not claim the high melting point fat is disposed substantially at the surface of the pellets.
Weakley is drawn to high fat feed particles (abstract). Weakley discloses animal particles may be pellets (para 0003). Weakley discloses the pellets (feed particles) can be fed to ruminants (cattle, cows, deer, para 0015). Weakley discloses the fats including beef tallow, soybean, vegetable oils, and fish oil (para 0027). Weakley discloses the pellets (feed particles) lead to enhanced energy intake by the livestock (para 0012). Weakley discloses the high melting point fat is disposed substantially at the surface of the pellets and encapsulates the pellets (para 0026).
.

Claims 10, 11, 15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,588,333 B2 in view of Ranch-O-Lyx 22% AN Hi Fat Conditioning Tub w/Availa (hereinafter “Ranch-O-Lyx”); and/or Freemantle, US 2012/0114829 A1; and/or Bachmeier, US 2003/0104112 A1; as applied to claims s 1-3, 5-9, 16, 18, and 19 above, and in further view of Skoch et al., Re 31,763.
‘333 does not claim a second source of feed. 
Skoch discloses a method of making an animal feed block for consumption by ruminates (abstract). Skoch discloses the feed block provides energy ingredients to an animal (col. 1, ln. 58-59). Skoch discloses feed in addition to the block (col. 6, ln. 3-4). Skoch discloses more hay and more silage than block (col. 6, Table). Skoch discloses roughage (hay and silage, col. 6, ln. 3-4).  Skoch discloses medicament (col. 2, ln. 53-54). Skoch discloses the block can include grains and soybean meal (col. 2, ln. 49-50).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to feed an animal a feed block, as suggested in ‘333 in view of Ranch-O-Lyx, Freemantle, and Bachmeier, wherein the animal is also fed other feed and medicament, as taught Skoch, to obtain a method of feeding an animal, comprising feeding the animal a second source of feed and a medicament. One of . 

Claims 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,588,333 B2 in view of Ranch-O-Lyx 22% AN Hi Fat Conditioning Tub w/Availa (hereinafter “Ranch-O-Lyx”); and/or Freemantle, US 2012/0114829 A1; and/or Bachmeier, US 2003/0104112 A1; as applied to claims s 1-3, 5-9, 16, 18, and 19 above, and in further view of DeSantis, US 4,016,296 A.
‘333 does not claim about 1 to 3.5 % calcium chloride.
DeSantis is drawn to animal feed blocks (abstract). DeSantis discloses the block comprises molasses, clay, fat, and water binding agent (col. 1, ln. 30-34). DeSantis discloses the feed block the water binding agent can be calcium chloride (col. 2, ln. 8-9) present in a range of about 0.2-3% (col. 2, ln. 10-11). DeSantis the composition sets to a hard block (col. 1, ln. 46-47). 
It would have been obvious to one of ordinary skill in the art at the time of invention to provide about 0.2-3% by weight calcium chloride, as taught in DeSantis, in the feed block, as claimed in ‘720, to obtain a method of feeding ruminant with a feed block that comprises about 0.2-3% by weight calcium chloride. One of ordinary skill in the art would have been motivated to use the calcium chloride to bind water and form a hard block (DeSantis, col. 1, ln. 46-47). 

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,588,333 B2 in view of Ranch-O-Lyx 22% AN Hi Fat Conditioning Tub w/Availa (hereinafter “Ranch-O-Lyx”); and/or Freemantle, US 2012/0114829 A1; and/or Bachmeier, US 2003/0104112 A1; as applied to claims s 1-3, 5-9, 16, 18, and 19 above, and in further view of RangeLand 30-13 Tub. 
‘333 does not claim providing a plurality of blocks simultaneously. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to provide feed blocks, as taught in ‘333 in view of Ranch-O-Lyx, Freemantle, and Bachmeier, wherein at least 2 tubs per pasture are provided, as taught in RangeLand 30-13 Tub, to obtain a method of feeding an animal wherein at least 2 tubs per pasture are provided. One of ordinary skill in the art at the time the invention was filed would have been motivated to provide at least 2 tubs per pasture to ensure adequate intake by younger, timid animals (RangeLand 30-13 Tub, p. 1, col. 2, FEEDING DIRECTIONS). Each individual tub is encompassed within the breadth of the recited “mineral block” and “high fat feed block”. As such, providing at least two blocks represents providing a mineral block concurrently with providing the high fat feed block.

U.S. Patent No. 10,667,545 B2
Claims 1-5, 7-9, 12-16, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,667,545 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Regarding claim 1: ‘545 claims a method of feeding an animal (claims 1 and 11), the method comprising: positioning a high fat feed block in an area accessible to the animal (claims 1 and 11), wherein the high fat feed block comprises a blendable fat component and high fat pellets that together provide a total fat content of about 7 wt% to 33 wt% with a majority of the total fat content provided by the high fat pellets (claims 1 and 11), wherein the high fat pellets constitute discrete components of the high fat feed block, distinct from the blendable fat (claims 1 and 11), and wherein in response to positioning the high fat feed block in the area accessible to the animal, the animal ingests the high fat feed block in an amount sufficient to improve performance (claims 1 and 11).
Regarding claim 2: ‘545 claims the high fat pellets have a total fat content of at least 40 wt% based on pellet weight (claims 2, 3, 12, and 13). 

Regarding claim 4: ‘545 claims the high melting point fat is disposed substantially at the surface of the pellets (claims 5 and 15). 
Regarding claim 5: ‘545 claims high fat pellets are present in the high fat feed block at about 5 wt% to about 20 wt% of the high fat feed block (claims 1 and 11). 
Regarding claim 7: ‘545 claims the high fat feed block further comprises at least one sugar-containing component, the sugar-containing component being present in the high fat feed block at a higher percentage on a dry matter basis than any other component of the high fat feed block (claims 7 and 17). 
Regarding claim 8: ‘545 does not claim the blendable fat has a melt temperature less than 50°C. Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, the melt temperature of the blendable fat represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Regarding claim 9: ‘545 claims a high fat feed block (claims 1-19). A feed block is known to be a supplemental feed. Furthermore, ‘545 claims the manipulative steps of positioning a high fat feed block in an area of a pasture accessible to the ruminant. As 
Regarding claims 12-14: ‘545 claims calcium chloride content of the high fat feed block ranging from about 1.0 wt % to about 3.5 wt % (claims 1 and 11). 
Regarding claim 15: ‘545 claims a medicament (magnesium, claim 10). 
Regarding claim 16: ‘545 does not claim providing a second feed block after the animal ingests the first block. However, it would have been obvious to one having ordinary skill in the art at the time of invention to provide a second feed block after the animal ingests the first block because it has been held that repeating known steps to obtain a desired result is not inventive. Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1330-31; 92 USPQ2d 1849 (Fed. Cir. 2009) (finding obvious a claimed invention that required performance of three steps known in the prior art, followed by repetition of those steps until a desired result was obtained). 
Regarding claim 19: ‘545 claims improved body condition score (claims 6 and 16). 
Regarding claim 20: ‘545 claims molasses (claims 8 and 18). 

Claims 6, 10, 11, 15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,667,545 B2; in view of Skoch et al., Re 31,763.
‘545 is relied on as above. ‘545 claims magnesium (claim 10). 
‘545 does not claim the high fat feed block further comprises a hardening agent selected from the group consisting of: magnesium oxide, calcium oxide, calcium hydroxide, ionic salts of magnesium or calcium, and combinations thereof.
Skoch discloses a method of making an animal feed block for consumption by ruminates (abstract). Skoch discloses the feed block provides energy ingredients to an animal (col. 1, ln. 58-59). Skoch discloses magnesium oxide (col. 2, ln. 44, table) present to facilitate the formation of a hard feed block (col. 3, ln. 46-47). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include magnesium oxide in a feed block, as taught in Skoch, in the method of making feed block, as claimed in ‘720, to obtain a method of 
Regarding claim 10: Skoch discloses feed in addition to the block (col. 6, ln. 3-4). Skoch discloses more hay and more silage than block (col. 6, Table).
Regarding claim 11: Skoch discloses roughage (hay and silage, col. 6, ln. 3-4). 
Regarding claim 15: Skoch discloses medicament (col. 2, ln. 53-54).
Regarding claim 20: Skoch discloses the block can include grains and soybean meal (col. 2, ln. 49-50).

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,667,545 B2; in view of RangeLand 30-13 Tub. 
‘545 is relied on as above. ‘545 claims minerals (claim 10). 
‘545 does not claim providing a plurality of blocks simultaneously. 
RangeLand 30-13 Tub is drawn to tubs that are a free choice supplement. RangeLand 30-13 Tub discloses feeding at least 2 tubs per pasture to ensure adequate intake by younger, timid animals (p. 1, col. 2, FEEDING DIRECTIONS). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to provide feed blocks, as taught in ‘333 in view of Ranch-O-Lyx, Freemantle, and Bachmeier, wherein at least 2 tubs per pasture are provided, as taught in RangeLand 30-13 Tub, to obtain a method of feeding an animal wherein at least 2 tubs per pasture are provided. One of ordinary skill in the art at the time the invention was filed would have been motivated to provide at least 2 tubs per pasture to ensure adequate intake by younger, timid animals (RangeLand 30-13 Tub, p. 1, col. 2, FEEDING DIRECTIONS). Each individual tub is encompassed within the breadth of the recited “mineral block” and “high fat feed block”. As such, providing at least two blocks represents providing a mineral block concurrently with providing the high fat feed block.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,667,545 B2; in view of Freemantle, US 2012/0114829 A1.
‘545 is relied on as above. 
‘545 does not claim feed blocks are distributed in confined pen. 
Freemantle discloses feed blocks are also able to be distributed in a pasture or paddock with relative ease, either manually or via an automated device (para 0002). Freemantle discloses feed block can be used as animal feed supplements (para 0003). Freemantle discloses feed blocks are also able to be distributed in confined pen (paddock, para 0002).
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute a step of positioning a high fat feed block in an area of a pasture, as claimed in ;545, that is providing the block in a location that is a pen (paddock), as suggested in Freemantle, to obtain a process of feeding an animal in a pen (paddock). In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of providing a feed block to ruminant in a pen. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. Furthermore, it is a matter of common sense for one having ordinary skill in the art at the time of invention to make a feed block that is accessible to an animal – else the animal could not consume said feed block.

Application No. 16/748170 (US 2020/0154735 A1)
Claims 1-3, 5-9, 16, 18, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/748170 in view of Ranch-O-Lyx 22% AN Hi Fat Conditioning Tub w/Availa (hereinafter “Ranch-O-Lyx”); and/or Freemantle, US 2012/0114829 A1; and/or Bachmeier, US 2003/0104112 A1.
This is a provisional nonstatutory double patenting rejection.

‘720 does not claim the block is placed in a pasture. 
Ranch-O-Lyx discloses positioning a high fat feed block (molasses-based supplement tub with 10% fat) in an area of a pasture accessible to the ruminant (“If consumption is low, increase the number of tubs per pasture and place containers near loafing areas and water source. Consumption can be regulated by increasing or decreasing the number of containers available to livestock. If consumption is high, decrease the number of tubs per pasture and spread containers out over a wider area”). Ranch-O-Lyx discloses feeding on a pasture to improve performance (body condition, 1st para). 
Freemantle discloses feed blocks are also able to be distributed in a pasture or paddock with relative ease, either manually or via an automated device (para 0002). Freemantle discloses feed block can be used as animal feed supplements (para 0003).
Bachmeier discloses feed blocks are offered as free-choice to cattle in a pasture (para 0028). 
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute an unclaimed use, per ‘170, that is providing the block in a location that is a pasture, as suggested in Ranch-O-Lyx and/or Freemantle and/or Bachmeier. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of providing a feed block to ruminant in a pasture. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another 
Regarding claim 2: Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, the amount of fat in the pellets represents a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
Regarding claim 3: ‘170 claims high fat pellets having a melt temperature of greater than 60 °C (claim 1).
Regarding claim 5: ‘170 claims about 5 wt % to about 50 wt % high fat pellets (claim 8). 
Regarding claim 6: ‘170 claims magnesium oxide, calcium oxide, calcium hydroxide, and ionic salts of magnesium or calcium (claim 3). 
Regarding claim 7: ‘170 claims sugar-containing component (claim 1) present in a range of 10-85% (claim 10). As such, ‘170 suggests the sugar-containing component being present in the high fat feed block at a higher percentage on a dry matter basis than any other component of the high fat feed block.

Regarding claim 9: ‘170 claims a high fat feed block (claims 1). A feed block is known to be a supplemental feed.
Regarding claim 16: ‘170 does not claim providing a second feed block after the animal ingests the first block. However, it would have been obvious to one having ordinary skill in the art at the time of invention to provide a second feed block after the animal ingests the first block because it has been held that repeating known steps to obtain a desired result is not inventive. Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1330-31; 92 USPQ2d 1849 (Fed. Cir. 2009) (finding obvious a claimed invention that required performance of three steps known in the prior art, followed by repetition of those steps until a desired result was obtained). 
Regarding claim 18: Freemantle discloses feed blocks are also able to be distributed in confined pen (paddock, para 0002).
Regarding claim 19: ‘170 does not expressly claim the ingestion of the high fat feed block improves body condition score, one having ordinary skill in the art at the time of invention would expect the ingestion to achieve the property of improved body condition score for the following reasons. First, the prior art discloses providing ruminants the claimed composition, i.e., a feed block having the recited fat content and the recited fat pellets. Additionally, Ranch-O-Lyx discloses feeding on a pasture to improve performance (body condition, 1st para). As such, improved body condition score is a property that naturally flows from the teaching of the prior art.

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/748170 in view of Ranch-O-Lyx 22% AN Hi Fat Conditioning Tub w/Availa (hereinafter “Ranch-O-Lyx”); and/or Freemantle, US 2012/0114829 A1; and/or Bachmeier, US 2003/0104112 A1; as applied to claims 1-3, 5-9, 16, 18, and 19 above, and in further view of Weakley et al., US 2010/0330251 A1.
This is a provisional nonstatutory double patenting rejection.

Weakley is drawn to high fat feed particles (abstract). Weakley discloses animal particles may be pellets (para 0003). Weakley discloses the pellets (feed particles) can be fed to ruminants (cattle, cows, deer, para 0015). Weakley discloses the fats including beef tallow, soybean, vegetable oils, and fish oil (para 0027). Weakley discloses the pellets (feed particles) lead to enhanced energy intake by the livestock (para 0012). Weakley discloses the high melting point fat is disposed substantially at the surface of the pellets and encapsulates the pellets (para 0026).
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute the pellets (feed particles), as taught in Weakley, as the pellets, as claimed in ‘170, to obtain a high fat feed block comprising high fat pellets having the high melting point fat is disposed substantially at the surface of the pellets. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of obtaining a feed block having a fat source that is high fat pellets. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. Additionally, one of ordinary skill in the art at the time the invention was filed would have been motivated to include the high fat pellets (feed particles) because they lead to enhanced energy intake by the livestock (Weakley, para 0012).

Claims 10, 11, 15, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/748170 in view of Ranch-O-Lyx 22% AN Hi Fat Conditioning Tub w/Availa (hereinafter “Ranch-O-Lyx”); and/or Freemantle, US 2012/0114829 A1; and/or Bachmeier, US 2003/0104112 A1; as applied to claims 1-3, 5-9, 16, 18, and 19 above, and in further view of Skoch et al., Re 31,763.
This is a provisional nonstatutory double patenting rejection.
‘170 does not claim a second source of feed. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to feed an animal a feed block, as suggested in ‘170 in view of Ranch-O-Lyx, Freemantle, and Bachmeier, wherein the animal is also fed other feed and medicament, as taught Skoch, to obtain a method of feeding an animal, comprising feeding the animal a second source of feed and a medicament. One of ordinary skill in the art at the time the invention was filed would have been motivated to feed the animal a second source of feed to meet the animal’s nutritional and medical needs. 

Claims 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/748170 in view of Ranch-O-Lyx 22% AN Hi Fat Conditioning Tub w/Availa (hereinafter “Ranch-O-Lyx”); and/or Freemantle, US 2012/0114829 A1; and/or Bachmeier, US 2003/0104112 A1; as applied to claims 1-3, 5-9, 16, 18, and 19 above, and in further view of DeSantis, US 4,016,296 A.
This is a provisional nonstatutory double patenting rejection.
‘170 does not claim about 1 to 3.5 % calcium chloride.
DeSantis is drawn to animal feed blocks (abstract). DeSantis discloses the block comprises molasses, clay, fat, and water binding agent (col. 1, ln. 30-34). DeSantis discloses the feed block the water binding agent can be calcium chloride (col. 2, ln. 8-9) present in a range of about 0.2-3% (col. 2, ln. 10-11). DeSantis the composition sets to a hard block (col. 1, ln. 46-47). 
It would have been obvious to one of ordinary skill in the art at the time of invention to provide about 0.2-3% by weight calcium chloride, as taught in DeSantis, in the feed block, as claimed in ‘170, to obtain a method of feeding ruminant with a feed 

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/748170 in view of Ranch-O-Lyx 22% AN Hi Fat Conditioning Tub w/Availa (hereinafter “Ranch-O-Lyx”); and/or Freemantle, US 2012/0114829 A1; and/or Bachmeier, US 2003/0104112 A1; as applied to claims 1-3, 5-9, 16, 18, and 19 above, and in further view of RangeLand 30-13 Tub.
This is a provisional nonstatutory double patenting rejection.
‘170 claims minerals (claim 3). ‘170 does not claim providing a plurality of blocks simultaneously. 
RangeLand 30-13 Tub is drawn to tubs that are a free choice supplement. RangeLand 30-13 Tub discloses feeding at least 2 tubs per pasture to ensure adequate intake by younger, timid animals (p. 1, col. 2, FEEDING DIRECTIONS). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to provide feed blocks, as taught in ‘170 in view of Ranch-O-Lyx, Freemantle, and Bachmeier, wherein at least 2 tubs per pasture are provided, as taught in RangeLand 30-13 Tub, to obtain a method of feeding an animal wherein at least 2 tubs per pasture are provided. One of ordinary skill in the art at the time the invention was filed would have been motivated to provide at least 2 tubs per pasture to ensure adequate intake by younger, timid animals (RangeLand 30-13 Tub, p. 1, col. 2, FEEDING DIRECTIONS). Each individual tub is encompassed within the breadth of the recited “mineral block” and “high fat feed block”. As such, providing at least two blocks represents providing a mineral block concurrently with providing the high fat feed block.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WALTER A MOORE/Primary Examiner, Art Unit 3619